Case 3:20-cv-02157-WQH-AGS Document 5 Filed 11/16/20 PageID.23 Page 1 of 2




 1 LUIS LI (State Bar No. 156081)
   luis.li@mto.com
 2 MELINDA E. LEMOINE (State Bar No. 235670)
   melinda.lemoine@mto.com
 3 GINA F. ELLIOTT (State Bar No. 320093)
   Gina.Elliott@mto.com
 4 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue, Fiftieth Floor
 5 Los Angeles, CA 90071-3426
   Telephone: (213) 683-9100
 6 Facsimile: (213) 687-3702
 7
   Attorneys for COSIMO CAVALLARO
 8 and ART ABOVE GROUND
 9                         UNITED STATES DISTRICT COURT
10                      SOUTHERN DISTRICT OF CALIFORNIA
11 COSIMO CAVALLARO and ART                Case No. 20cv-2157-WQH-AGS
   ABOVE GROUND,
12                                         PROOF OF SERVICE OF
            Plaintiff,                     COMPLAINT ON SLSCO LTD.
13
       vs.
14
   SLSCO, LTD. and Ultimate Concrete
15 LLC
16                Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
     46125612.1
                                   PROOF OF SERVICE
Case 3:20-cv-02157-WQH-AGS Document 5 Filed 11/16/20 PageID.24 Page 2 of 2
